Citation Nr: 1721435	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-06 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for leukemia, claimed as chronic B-cell leukemia.

2.  Entitlement to service connection for degenerative arthritis of the spine, claimed as lumbar disc disease. 

3.  Entitlement to service connection for a bilateral knee condition, claimed as secondary to the service-connected right ankle disability.  

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for coronary artery disease, claimed as secondary to hypertension. 

6.  Entitlement to service connection for hypertensive heart disease, claimed as secondary to hypertension. 

7.  Entitlement to service connection for Wolff-Parkinson-White syndrome.

8.  Entitlement to a rating in excess of 20 percent for degenerative joint disease and osteopenia, residuals of right ankle fracture.

9.  Entitlement to an initial, compensable disability rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1980.  The Veteran died in January 2016.  The appellant is the deceased Veteran's spouse and the substituted claimant.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In an April 2010 rating decision, the RO denied an increased rating for the service-connected right ankle disability and hemorrhoids.  The RO also denied service connection for a spine disorder, bilateral knee condition, hypertension, coronary artery disease, hypertensive heart disease, and Wolff-Parkinson White syndrome.  In an April 2015 rating decision, the RO denied service connection for leukemia due to Agent Orange exposure.

In December 2016, the appellant attended a Board hearing before the undersigned at the RO.  At that time, the Veteran's representative reported that the appellant was seeking service connection for chronic B-cell leukemia.

The issue of entitlement to service connection for leukemia, claimed as chronic B-cell leukemia, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

On the record at the December 2016 Board hearing, prior to the promulgation of a decision in the appeal, the appellant stated that she wanted to withdraw the appeals for service connection for a spine disorder, a bilateral knee condition, hypertension, coronary artery disease, hypertensive heart disease, and Wolff-Parkinson-White syndrome, as well as, for increased ratings for residuals of right ankle fracture and higher initial rating for hemorrhoids.



CONCLUSION OF LAW

The criteria for withdrawal of appeals, for service connection for a spine disorder, a bilateral knee condition, hypertension, coronary artery disease, hypertensive heart disease, and Wolff-Parkinson-White syndrome, as well as, for increased ratings for residuals of right ankle fracture and higher initial rating for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, during the December 2016 Board hearing, has withdrawn this appeals for service connection for a spine disorder, a bilateral knee condition, hypertension, coronary artery disease, hypertensive heart disease, and Wolff-Parkinson-White syndrome, as well as, for increased ratings for  residuals of right ankle fracture and hemorrhoids.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for a spine disorder, a bilateral knee condition, hypertension, coronary artery disease, hypertensive heart disease, and Wolff-Parkinson-White syndrome, as well as, for increased ratings for  residuals of right ankle fracture and hemorrhoids and they are dismissed.



ORDER

The appeal for service connection for a spine disorder is dismissed.

The appeal for service connection for a bilateral knee condition is dismissed.

The appeal for service connection for hypertension is dismissed.

The appeal for service connection for coronary artery disease is dismissed.  

The appeal for service connection for hypertensive heart disease is dismissed.  

The appeal for service connection for Wolff-Parkinson-White syndrome is dismissed.

The appeal for an increased rating for residuals of right ankle fracture is dismissed.

The appeal for an increased rating for hemorrhoids is dismissed.


REMAND

During the December 2016 Board hearing, the appellant's representative reported that the Veteran had service in the Ubon Royal Thai Air Force base, between 1973 and 1974.  He said that the Veteran had served as a postal courier, which may have caused him to actually go around the perimeter or pick up packages on the flight line.  He also worked on a physical fitness program, which probably led to physical fitness around the air field, including the perimeter.  The appellant reported that the Veteran had told her about watching spraying in service and sitting on barrels that had "orange and different things."  

In a March 2016 memorandum, VA found that insufficient evidence was of record to verify Agent Orange exposure.  However, all the service personnel records do not appear to have been obtained.  For example, performance reports are of record for various periods of service, but not the period in 1973 and 1974 when the Veteran served in Japan and Thailand.  VA has a duty to obtain all relevant service records.  38 U.S.C.A. § 5103A(b) (West 2014).

Also during the December 2016 Board hearing, the appellant contended that the Veteran had chronic B-cell leukemia due to Agent Orange exposure in Thailand.  Chronic B-cell leukemia is one of the disorder for which presumptive service connection would be warranted due to Agent Orange exposure, under 38 C.F.R. § 3.309.  

Clinical records do not show that the Veteran had chronic B-cell leukemia.  Rather, the VA medical records, private medical records, and the death certificate document that the Veteran had been diagnosed with B-Cell acute lymphoblastic/lymphoid leukemia (ALL).  In an October 2015 letter, a VA medical provider indicated that the Veteran had B-cell acute lymphoblastic leukemia (ALL) as likely as not connected to Agent Orange, but did not provide a rationale.  A VA medical opinion is necessary to determine whether the Veteran developed ALL due to service, to possibly include Agent Orange exposure.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain all unassociated service personnel records, especially those for the period when the Veteran reportedly served in Thailand.  If there are no additional records, the AOJ should note that fact in the record.

The AOJ should also perform any additional development deemed necessary to verify the claimed Agent Orange exposure in Japan/Thailand.

2.  After the above development has been accomplished to the extent possible, obtain a VA medical opinion as to whether the Veteran's acute lymphoblastic leukemia (ALL) is related to service, to include possible herbicide, including Agent Orange, exposure.  The opinion provider should note in the report that the claims folder and the Remand have been reviewed.  

Opinion provider should offer an opinion on the following:

a)  Was the Veteran's ALL, at least as likely as not, caused by herbicide exposure (including Agent Orange)?  

c)  Did the Veteran have a chronic B-cell leukemia?

The fact that it may not have been recorded in the service treatment records is not determinative.  

The examiner should provide reasons for the opinions that include consideration of the lay statements; the medical history and relevant medical literature.

3.  If a benefit sought is not granted, the AOJ should issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


